Lochrane, Chief Justice.
We affirm the judgment of the Court below in this case, upon the ground that the verdict of the jury therein was sustained by the proof, and no rule of law was violated in the charge of the Court in submitting the case to the jury. When a party enters into a contract with another, and such contract is reduced to writing, and the notes, the evidence of such contract, are placed in evidence before the jury, while the consideration, or failure of consideration, in whole or in part, may be inquired into, it is not competent by parol evidence to add new conditions or agreements said to have been made at the time. The written contract is the best evidence as to what it contains or what the contract was, and cannot be varied or altered by superadding other conditions and agreements not expressed therein. Although under the facts in this case, we are satisfied the evidence is in favor of the written contract, preponderates in favor of the plaintiff.
Judgment affirmed.